Citation Nr: 1501911	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-10 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include atrial/interatrial septal defect, cardiomegaly (enlarged heart), and congestive heart failure, to include as secondary to diabetes mellitus, Type II.

2.  Entitlement to service connection for diabetes mellitus, Type II, to include as due to herbicide exposure.

3.  Entitlement to service connection for a kidney disability, to include as secondary to diabetes mellitus, Type II.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, Type II


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law

ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to March 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2011, the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.

REMAND

Unfortunately, the issues on appeal must be remanded again for further development. With regard to the Veteran's claim of entitlement to service connection for diabetes mellitus, Type II, the Veteran's attorney submitted documents that indicate that dioxins were used at various specific locations at Andersen Air Force Base in Guam.  The report from the Agency for Toxic Substances & Disease Registry report indicates that dioxin may have been present in certain locations at Andersen Air Force Base while the Veteran served there in 1972 and 1973 as an administration specialist/clerk typist. See Agency for Toxic Substances & Disease Registry Evaluation of Potential IRP Sites and Andersen Air Force Base, http://www.atsdr.cdc.gov/HAC/pha/PHA.asp?docid=1383&pg=0 (last visited January 4, 2015). 

The location of the Veteran's service does not meet the criteria for a presumption of exposure under the statutes and regulations. See 38 U.S.C. § 1116(a)(4); 38 C.F.R. § 3.307 (2014). However, based on the findings in the Agency for Toxic Substances & Disease Registry Evaluation report, the Board finds that additional information is needed to determine if the Veteran was exposed to herbicides during service on a non-presumptive basis. While there was dioxin at the Air Force Base, it is not clear from the report whether the levels present and the locations support a finding that the Veteran was exposed to herbicides while stationed there. Accordingly, the Board finds that a remand is necessary to obtain an opinion as to whether the reports of dioxin at Andersen Air Force Base is sufficient to constitute exposure to herbicides in service.

With regard to the Veteran's claims of entitlement to service connection for a heart disability, a kidney disability, and hypertension secondary to diabetes mellitus, Type II, because the diabetes mellitus claim must be remanded, the Board finds that these other issues must also be remanded because they are inextricably intertwined with his claim of entitlement to service connection for diabetes mellitus, Type II. See Tyreus v. Shinseki, 23 Vet.App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file, including reference the Agency for Toxic Substances & Disease Registry's Evaluation of Potential IRP Sites and Andersen Air Force Base to an epidemiologist for an opinion as to whether the Veteran was exposed to an herbicide agent during his service at Andersen Air Force Base during 1972 and 1973 based on the findings in the above report. Reference to the Agency for Toxic Substances & Disease Registry's report should be included in the opinion, along with a complete rationale for the conclusion(s) reached.

2.  Then readjudicate the claims.  If benefits are not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



